DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoir, telescoping arrangement and structure to convert energy and charge accumulators of claims 19, 20 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, and 9-11, the term “an unambiguous form fit” is indefinite as it is unclear what would or would specifically read on an “unambiguous form fit”.  For example it is unclear what degree of movement allowed would correspond to a threshold for an unambiguous fit.  Further, the specification is silent to the meets and bounds of the term.  Additionally, the term “abutting against each other” is indefinite as it is unclear whether the claim is attempting to state that a) the bone form locking portions 
Regarding claim 16, the term “retention shape” is indefinite, as it is unclear what would or would not specifically correspond to a retention shape.  Clarification is required.
Regarding claim 20, the term “is formed so as to enable a telescoping arrangement of the prosthesis” is indefinite as it is unclear how such telescoping is achieved, and/or what structure is provided to allow such telescoping.  Specifically the original disclosure does not provide any details or clarification as to the recited telescoping function, and as such the term is indefinite.  Clarification is required.
Regarding claim 21, the term “is configured to convert chewing energy and to charge accumulators” is indefinite as it is unclear how such converting and charging is achieved and/or what structures are provided to allow such converting and charging.  Specifically the original disclosure does not provide any details or clarification as to the recited function, and as such the term is indefinite.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10, 12, 16-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al (US 5052930) in view of Rostami (US 2014/0248583 A1) in view of Buck (US 2018/0185098 A1).
Regarding claims 1, and 10, Lodde et al discloses an implant (12 Fig. 1 and 12A/B Fig. 11) for attaching to a bone with a support structure (15/16/19; including those of combined implant of Fig. 11) created on the basis of individual patient data (e.g. bone shape or model of bone, see col 6, lines 56-60; col 9, lines 16-17 and 30-34 
Rostami, however, teaches a similar implant for attachment to the bone wherein the implant comprises a main body (206a,g.b) and a plurality of distally extending securing portions (e.g. arms where 204c,d,h,h,f,e,I,g are located) and a plurality of 
Buck, however, teaches a similar dental implant with a support structure (see Figs. 2a-I and 5) having securing portions which when abutting on the bone enter into an unambiguous fit (e.g. as best understood by the Examiner, the “lock fit” is unambiguous) and form bone form locking portions (70/72) which are customized to the patient and geometrically configured and aligned so as to alone form a form locking abutment on the bone that creates a single stable bearing position in an inserted state (e.g. prior to securing to the bone; e.g. “lock fit” see [0008], [0044], [0049] and [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami, as combined above, to include Buck’s teachings of providing the unambiguous fit forming the single stable 
Regarding claim 2, Lodde/Rostami/Buck, as combined above, further discloses wherein at least one of the plurality of bases is in the form of an elevation or prominence standing out against an ambient outer contour of the support structure (see Lodde, citations and Figs. above). 
Regarding claim 3, Lodde/Rostami/Buck, as combined above, further discloses wherein at least one of the bases is prepared for force, form and or adhesively receiving 
Regarding claim 12, Lodde/Rostami/Buck, as combined above, further discloses wherein the form locking abutment is configured to lock the implant in the single stable bearing position and to prevent misalignment of the implant in the inserted state, wherein the implant is secured to the bone via at least one screw in a secured state, and wherein the inserted state precedes the secured state in an implant process associated with implanting (see Lodde, Figs. 4a-g).
Regarding claims 16-17, Lodde/Rostami/Buck, as combined above, further discloses wherein at least one of the bases has a preparation having a retention shape forming an undercut (e.g. retention shape formed by tapered area 18, see Lodde).
Regarding claim 20, Lodde/Rostami/Buck, as combined above, further discloses wherein the support structure is formed so as to enable a telescoping arrangement of the prosthesis (e.g. as best understood by the Examiner, implant is configured to do such, with an appropriately sized and shaped prosthesis, which can telescope; prosthesis not positively required, see Lodde).
Regarding claim 22, Lodde/Rostami/Buck, as combined above, further discloses wherein a positioning aid is formed on at least one of the bases as a marker and/or prominence (e.g. axial ribs on 17 form a marker or prominence, see Lodde).
 Regarding claim 9, Lodde/Rostami/Buck, as combined above, discloses all the features of claim 1, including a method of producing the implant of claim 1 based on individual patient data (e.g. mold, see Lodde), but does not teach a method for producing the implant comprising using MRT/CT patient data and creating the support 
Buck, however, additionally teaches a method for producing an implant comprising capturing individual patient data by MRT and/or CT and creating the implant on the basis of the individual patient data based on CAD data (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Lodde/Rostami/Buck, as combined above in regards to claim 1 to include Buck’s use of computer imaging and design data, as such modification would merely involve automating a previously manually performed activity, which has been held to be within the skill of the ordinary artisan, and would improve accuracy of the shaping of the implant, resulting in a better fit.  
Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above, further in view of Robichaud (US 2018/0104028 A1).
Regarding claims 11 and 18, Lodde/Rostami/Buck, as combined above discloses all the features of claim 11, as explained above in regards to claims 1 and 10, but does not teach wherein the bases are hollow cylindrical on a distal side, and have different heights and inclinations as required. 
Robichaud, however, teaches a similar implant having a plurality of bases (150/186), wherein the bases are hollow cylindrical on a distal side and have different heights and inclinations (see [0192]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, as combined above, to include Robichaud’s hollow cylindrical .  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above, further in view of Andrews (US 4741698).
Regarding claims 13-15, Lodde/Rostami/Buck, as combined above, does not teach wherein at least one base includes a distal part spaced apart from a truncated cylinder portion of the base via a tapered area, wherein the distal part has a dome, ball or spherical shape or wherein at least one of the bases has a snap fit design.
Andrews, however, teaches a similar implant with a plurality of bases (e.g. ball like ends, 36a-d see Figs. 5-8 and col 4, lines 41-65), including a distal ball shaped part (e.g. ball like end) spaced apart from a truncated cylinder (e.g.  34a-d) portion of the base via a tapered area (e.g. that which receives O-ring 38, see Fig. 6), having a snap fit design (see citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, as combined above, to include Andrews’ base shape, as such modification would provide a geometry for a reliably secure removable connection, facilitating repair and cleaning of the prosthetic.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above further in view of Wadhwani et al (US 2014/0212845 A1).
Regarding claim 19, Lodde/Rostami/Buck, as combined above, does not teach wherein at least one of the bases is in the form of a reservoir for a medical drug as required.
Wadhwani, however, teaches a dental prosthetic base (abutment) with a reservoir, adapted to receive a medical drug (e.g. a cement loaded with drugs or bioactive agents; capable of being used as such; see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, to include Wadhwani’s reservoir in the base, as such modification would improve retention of the prosthetic and reduce extruded cement into the gingival area (see Wadhwani, above).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lodde et al in view of Rostami in view of Buck, as combined above, further in view of Kaskoun et al (US 2014/0329192 A1), as best understood by the Examiner.
Regarding claim 21, Lodde/Rostami/Buck, as combined above, does not teach wherein the implant is configured to convert chewing energy and to charge accumulators as required.  
Kaskoun et al, however, teaches a dental device which converts chewing energy to charge accumulators (e.g. batteries, see [0015]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lodde/Rostami/Buck, as combined above, to include Kaskoun’s energy .  
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4121340 teaches a similar implant with a plurality of bases and securing portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772